                 Case 2:19-cv-01451-DB Document 19 Filed 11/05/20 Page 1 of 3


 1   JOHN V. JOHNSON
     Attorney for Plaintiff
 2   McGregor W. Scott
     United States Attorney
 3   DEBORAH LEE STACHEL, Bar No. 230138
     Regional Chief Counsel, Region IX
 4   Daniel Talbert
     Special Assistant United States Attorney
 5

 6           Social Security Administration
             160 Spear Street, Suite 800
 7           San Francisco, California 94105
             Telephone: (415) 977-8995
 8           Facsimile: (415) 744-0134
             E-Mail: daniel.talbert.@ssa.gov
 9           Attorney for Defendant

10                                          UNITED STATES DISTRICT COURT

11                                   FOR THE EASTERN DISTRICT OF CALIFORNIA

12

13

14   JAMIE MARGARET MIDWOOD,                    )                    No. 2:19-cv-01451 DB
                                                )
15                             Plaintiff,       )                    STIPULATION AND ORDER
                                                )                    FOR ATTORNEY’S FEES PURSUANT
16            vs.                               )                    TO 28 U.S.C. SECTION 2412(d)
                                                )
17   ANDREW SAUL, commissioner                  )
     of the Social Security Administration,     )
18                                              )
                                                )
19                             Defendant.       )
     __________________________________________ )
20

21            It is hereby stipulated by and between the parties through their undersigned counsel, subject to the approval

22   of the Court, that Jamie Margaret Midwood, will be awarded attorney fees in the amount of SIX THOUSAND

23   EIGHT HUNDRED SIXTY and NO CENTS DOLLARS ($6,860.00) under the Equal Access to Justice Act

24   (EAJA), 28 U.S.C. section 2412(d). This amount represents compensation for all legal services rendered on behalf

25   of Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. section 2412(d).

26            After the Court issues an order for EAJA fees to Jamie Margaret Midwood, the Defendant will consider

27   any assignment of EAJA fees to John V. Johnson pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-2253 (2010),

28                                                         1
                 Case 2:19-cv-01451-DB Document 19 Filed 11/05/20 Page 2 of 3


 1   and the ability to honor any such assignment will depend on whether the fees are subject to any offset allowed under

 2   the United States Department of Treasury’s Offset Program. After the order for EAJA fees is entered, the Defendant

 3   will determine whether they are subject to any offset.

 4            Fees shall be made payable to Jamie Margaret Midwood, but if the Department of the Treasury determines

 5   that Jamie Margaret Midwood, does not owe a federal debt, then the government shall cause the payment of fees to

 6   be made directly to John V. Johnson, pursuant to any assignment executed by Plaintiff. Any payment made shall be

 7   delivered directly to John V. Johnson.

 8            This stipulation constitutes a compromise settlement of Jamie Margaret Midwood’s request for EAJA

 9   attorney fees and does not constitute an admission of liability on the part of the Defendant under EAJA. Payment of

10   the agreed amount shall constitute complete release from, and bar to, any and all claims that Jamie Margaret

11   Midwood, and/or John V. Johnson may have relating to EAJA attorney fees in connection with this action. This

12   award is without prejudice to the rights of John V. Johnson to seek Social Security Act attorney fees under 42

13   U.S.C. Section 406(b) subject to the savings clause provisions of EAJA.

14                                                                           Respectfully Submitted,

15   DATED: November 2, 2020                                                 / s / John V. Johnson
                                                                             (As authorized
16                                                                           johnvjohnson@sbcglobal.net)
                                                                             John V. Johnson
17                                                                           Attorney for Plaintiff

18   DATED: November 2, 2020                                                 McGREGOR W. SCOTT
                                                                             United States Attorney
19                                                                             DEBORAH L. STACHEL
                                                                               Regional Chief Attorney, Region IX
20                                                                             Social Security Administration

21                                                                           By: / s / Daniel Talbert
                                                                                 DANIEL TALBERT
22                                                                               Special Assistant U.S. Attorney
                                                                                 Attorney for Defendant
23

24                                                       ORDER

25            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
26   DATED: November 4, 2020                      /S/ DEBORAH BARNES
                                                  UNITED STATES MAGISTRATE JUDGE
27

28
     Case 2:19-cv-01451-DB Document 19 Filed 11/05/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
